                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 JONATHAN WESLEY BEAN,
                                          Case No. 2:18-cv-11991
             Plaintiff,
                                          HONORABLE STEPHEN J. MURPHY, III
 v.

 COMMISSIONER OF SOCIAL
 SECURITY,

             Defendant.
                                 /

             ORDER OVERRULING OBJECTIONS [16],
         ADOPTING REPORT AND RECOMMENDATION [15],
   DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT [11],
AND GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT [14]

      The Commissioner of the Social Security Administration ("SSA") denied

Jonathan Wesley Bean's application for supplemental security income and disability

insurance benefits in a decision issued by an Administrative Law Judge ("ALJ"). ECF

7-2, PgID 112–22. After the SSA Appeals Council declined to review the ruling, Bean

appealed. See Bean v. Comm'r of Soc. Sec, 2:15-cv-11989 (E.D. Mich. June 2, 2019).

On January 27, 2016, Judge Bernard A. Friedman remanded the case for further

administrative proceedings. ECF 7-14, PgID 794–807.

      On September 22, 2016, the ALJ held a new hearing and determined that Bean

was not disabled within the meaning of the Social Security Act. ECF 7-12, PgID 655–

77. Bean again appealed to the SSA Appeals Council, and the council again denied

the appeal. Id. at 641–44. Bean appealed the denial. ECF 1. The Court referred the

matter to Magistrate Judge Anthony P. Patti and the parties filed cross-motions for
summary judgment. ECF 2, 11, 14. The magistrate judge issued a Report and

Recommendation ("Report") and advised the Court to deny Bean's motion and grant

the Commissioner's motion. ECF 15. Bean timely objected to the Report. ECF 16.

After examining the record and considering Bean's objections, the Court concludes

that his arguments lack merit. The Court will therefore overrule Bean's objections,

adopt the Report's findings, deny Bean's motion for summary judgment, and grant

the Commissioner's motion for summary judgment.

                                  BACKGROUND

      The Report properly details the events giving rise to Bean's action against the

Commissioner. ECF 15, PgID 1222–26. The Court will adopt that portion of the

Report.

                                LEGAL STANDARD

      Individuals who receive an adverse final decision from the Commissioner of

Social Security may appeal the decision to a federal district court. 42 U.S.C. § 405(g).

When reviewing a case under § 405(g), the Court "must affirm the Commissioner's

conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial

evidence in the record." Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 528 (6th Cir.

1997) (citations omitted). Substantial evidence consists of "more than a scintilla of

evidence but less than a preponderance" such that "a reasonable mind might accept

[the evidence] as adequate to support a conclusion." Cutlip v. Sec'y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citation omitted). An ALJ may



                                           2
consider the entire body of evidence without directly addressing each piece in his

decision. Loral Def. Sys.–Akron v. N.L.R.B., 200 F.3d 436, 453 (6th Cir. 1999) (citation

omitted). "Nor must an ALJ make explicit credibility findings as to each bit of

conflicting testimony, so long as his factual findings as a whole show that he implicitly

resolved such conflicts." Id. (internal quotations and citation omitted) (alteration

omitted).

      Civil Rule 72(b) governs the review of a magistrate judge's report. A district

court's standard of review depends on whether a party files objections. The Court

need not undertake any review of portions of the Report to which no party has

objected. Thomas v. Arn, 474 U.S. 140, 149–50 (1985). De novo review is required,

however, if the parties "serve and file specific written objections to the proposed

findings and recommendations." Fed. R. Civ. P. 72(b)(2). When conducting a de novo

review, the Court "may accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions."

Fed. R. Civ. P. 72(b)(3).

                                    DISCUSSION

      Bean raises two objections. The Court will address each in turn.

I.    Objection 1

      First, Bean objects to the magistrate judge's finding "that the ALJ's decision

was supported by substantial evidence." ECF 16, PgID 1251. Bean does not, however,

contest the magistrate judge's specific findings. Instead, he makes broad claims that

the "ALJ and the [magistrate judge] misconstrued evidence." Id. at 1252. But, Bean



                                           3
does not point to any specific evidence to explain how the ALJ or magistrate judge's

determinations were inconsistent with the evidence. Bean also contends that "SSA

regulations were not followed," but does not cite any specific regulations or explain

what specific portions of the ALJ or magistrate judge's opinions diverged from

regulations. Id. at 1251. Non-specific objections to a magistrate judge's report and

recommendation are improper and do not require de novo review. See Jidas v.

Comm'r of Soc. Sec., No. 17-cv-14198, 2019 WL 1306172, at *1–2 (E.D. Mich. Mar.

22, 2019). The Court therefore need not review Bean's first objection de novo.

      Bean claims that "the ALJ and [magistrate judge] misconstrued evidence

regarding his severe back problems, constant headaches, the impact of his obesity on

his abilities, and his depression." ECF 16, PgID 1252. Bean does not, however, state

with particularity what evidence the ALJ or the magistrate judge misconstrued, or

how that evidence was misconstrued. Bean's objection will be denied.

II.   Objection II

      Second, Bean contends that the magistrate judge "erred when he determined

that the ALJ properly evaluated and considered Plaintiff's obesity and the side effects

of Plaintiff's many medications." ECF 16, PgID 1253. Bean's second objection

rehashes arguments he already presented in his motion for summary judgment that

the Report addressed and rejected. Compare ECF 11, PgID 1180–82 with ECF 16,

1253–54. Bean's challenge was "not a proper objection to the [Report,] as required by

Fed. R. Civ. P. 72(b), because it merely rehashe[s] [Bean's] arguments." See Bentley

v. Colvin, No. 16-11314, 2017 WL 3768941, at *2 (E.D. Mich. Aug. 31, 2017) (citing



                                          4
Davis v. Caruso, No. 07-10115, 2008 WL 540818, at *2 (E.D. Mich. Feb. 25, 2008)).

The Court is therefore not obligated to address the objection. Markgraff v. Comm'r of

Soc. Sec., No. 17-cv-10511, 2018 WL 654838 at *2 (E.D. Mich. Jan. 31. 2018) (citing

Owens v. Comm'r of Soc. Sec., No. 1:12-CV-47 2013 WL 1304470 (W.D. Mich. Mar.

28, 2013)).

      Moreover, Bean's objection is misplaced. He alleges that the ALJ's assessment

of his obesity and medication side effects "is simply conclusory." ECF 16, PgID 1254.

But the ALJ adequately reviewed and analyzed the facts regarding Bean's obesity

and medication side effects and found that "the record [did] not demonstrate that

obesity or medication side effects over[rode] the claimant's intact functioning to a

disabling degree." See ECF 7-12, PgID 672; see also ECF 15, PgID 1234. The ALJ's

finding was not conclusory, and the Court will overrule Bean's second objection.

                                  CONCLUSION

      The Court has carefully reviewed the parties' motions, the Report, and Bean's

objections. The Court finds Bean's objections meritless and agrees with the Report's

recommendation to grant the Commissioner's motion for summary judgment and

deny Bean's motion for summary judgment.

                                      ORDER

      WHEREFORE, it is hereby ORDERED that Bean's objections [16] are

OVERRULED.

      IT IS FURTHER ORDERED that the magistrate judge's Report and

Recommendation [15] is ADOPTED.



                                         5
      IT IS FURTHER ORDERED that Bean's motion for summary judgment [11]

is DENIED.

      IT IS FURTHER ORDERED that the Commissioner's motion for summary

judgment [14] is GRANTED.

      SO ORDERED.

                                            s/Stephen J. Murphy, III
                                            STEPHEN J. MURPHY, III
                                            United States District Judge
Dated: September 25, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 25, 2019, by electronic and/or ordinary mail.


                                            s/David P. Parker
                                            Case Manager




                                        6
